United States Department of Labor
Employees Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stone Mountain, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0210
Issued: July 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 9, 2016 appellant, through counsel, filed a timely appeal from an August 25,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation, effective October 2, 2015, pursuant to 5 U.S.C. § 8106(c)(2), for
refusing an offer of suitable work.
FACTUAL HISTORY
On February 4, 2011 appellant, then a 51-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 4, 2011 she sustained a right knee injury when she
tripped on a box in a hallway at work and fell to the ground, landing on her knees. She stopped
work on February 4, 2011.
On April 1, 2011 OWCP accepted that appellant sustained contusions of both knees and
lower legs. Appellant received disability compensation on the daily rolls beginning
March 22, 2011.
On March 7, 2012 Dr. Phillip Langer, an attending Board-certified orthopedic surgeon,
performed an OWCP approved right knee surgery including anterior cruciate ligament
reconstruction, partial medial and lateral meniscectomy, chondroplasty with patella debridement,
and arthroscopic removal of loose bodies.3
On September 9, 2012 Dr. Langer released appellant to regular-duty work without
restrictions and, on September 10, 2012, she returned to such work for the employing
establishment. Appellant was seen on December 3, 2012 by Dr. Jeff Traub, an attending Boardcertified orthopedic surgeon. Dr. Traub provided work restrictions, including no standing, stair
climbing, mail truck driving, or mail delivery, and recommended that she have a 15- to 20-minute
break every 2 hours. On December 7, 2012 appellant returned to a sedentary light-duty job at the
employing establishment in accordance with these restrictions.
In early 2013, Dr. Traub advised that appellant had failed conservative treatment and
recommended that she undergo right total knee arthroplasty. Appellant stopped work on
March 26, 2013 and he performed an OWCP-approved right total knee arthroplasty on that date.4
On May 8, 2013 OWCP expanded the accepted conditions to include lateral meniscus tear
of the right knee, aggravation of right knee osteoarthritis, right knee sprain, and loose body of the
right knee.
In February 2014, OWCP referred appellant for a second opinion examination with
Dr. Eric S. Furie, a Board-certified orthopedic surgeon. It requested that he evaluate the nature of
her right knee condition and provide an opinion on her ability to work.

3

Appellant received disability compensation on the periodic rolls beginning April 8, 2012.

4
Appellant received total disability compensation on the daily rolls beginning March 26, 2013 and on the periodic
rolls beginning May 5, 2013.

2

In an April 8, 2014 report, Dr. Furie detailed the medical history of appellant’s right knee
condition and discussed the physical examination findings regarding her right knee, noting that
she had 110 degrees of motion in the knee. He diagnosed right knee osteoarthritis (status
postsurgery) and right knee medial collateral ligament sprain, and he determined that she could
work eight hours per day with restrictions, including lifting up to 25 pounds on a frequent basis
and up to 50 pounds on an occasional basis.
On June 6, 2014 the employing establishment offered appellant a full-time modified
position as a sales solution team member. The position involved contacting customers by
telephone (intermittently for six to eight hours per day), engaging in light data inputting
(intermittently for four hours), answering the telephone (intermittently for six to eight hours), and
engaging in back office administrative assistance duties (intermittently for eight hours). The
physical requirements of the position included sitting in an office chair with a supportive back and
occasionally standing (intermittently for eight hours), simple grasping and pushing/pulling a
computer mouse (intermittently for four to eight hours), fine manipulation of a keyboard
(intermittently for four to eight hours), and speaking on the telephone (intermittently for six to
eight hours).
In a June 13, 2014 report, Dr. Christopher R. Edwards, an attending Board-certified
internist, indicated that appellant was at maximum medical improvement (MMI) with respect to
her back condition.5 He noted that she underwent a functional capacity evaluation (FCE) on
June 10, 2014 which showed that she could return to restricted-duty work and he posited that she
could in fact return to restricted-duty work at the sedentary-to-moderate level.6
On June 16, 2014 Dr. Traub advised that appellant came in for follow-up treatment and
reported doing fairly well with respect to her right knee. He discussed her June 10, 2014 FCE,
noting that the evaluators assessed her right knee and back conditions and placed her in a sedentary
work category.
In a December 12, 2014 report, Dr. Traub indicated that appellant presented for follow-up
treatment and reported that she was off work “not because of [appellant’s] knee, but because of
her back.” He noted that she was status post right total knee replacement and indicated that “the
condition has resolved.” Dr. Traub advised that appellant was at the sedentary work level and
noted, with respect to her right knee, she could return to work with restrictions of no lifting more
than 10 pounds and no stooping, kneeling, or squatting. He indicated that, “[Appellant] is not
currently working because of her back and not because of her knee.”

5
In his June 13, 2014 report, Dr. Edwards mentioned that appellant underwent back surgery in 2013. The record
contains a statement of accepted facts (SOAF) which notes that, under claims other than the present claim, OWCP
accepted a left shoulder strain in 2002 and a herniated disc at L3-4 in 2013. The SOAF also indicates that appellant
had undergone OWCP-approved spinal fusion surgery at L3-4 and L4-5 on November 7, 2013 and the present case
record contains a report of this surgery which was performed by Dr. Edwards.
6

The record contains a copy of the FCE appellant underwent on June 10, 2014.

3

On January 7, 2015 Dr. Traub determined that the duties of the position of sales solution
team member offered on June 6, 2014 were within appellant’s medical restrictions and, therefore,
she was capable of working in the position.
In January 2015, appellant began participating in a vocational rehabilitation program
designed to return her to work. Her vocational rehabilitation counselor indicated that the medical
evidence of record showed that appellant was capable of engaging in sedentary work activity on a
full-time basis.
In a February 23, 2015 duty status report (Form CA-17), an individual with an illegible
signature indicated that appellant could work for eight hours per day with restrictions of lifting no
more than 10 pounds, sitting for no more than two hours, standing for no more than 10 minutes at
a time, and driving for no more than 30 minutes. Appellant could not climb, kneel, bend, stoop,
or twist.
On April 17, 2015 the employing establishment again offered appellant a full-time
modified position as a sales solution team member. This modified position involved the same
duties as the position offered on June 6, 2014, except that she would not be required to engage in
back office administrative assistance duties. The physical requirements were the same as the
previously offered position, except that the new position restricted appellant from lifting more than
two pounds (a duty which would be performed intermittently for four to eight hours). The position
was characterized as sedentary in nature and allowed appellant to alternate between sitting and
standing as necessary.7
On April 17, 2015 appellant refused the position of sales solution team member offered by
the employing establishment.
In an April 21, 2015 report, Dr. Feroze Yusufji, an attending Board-certified orthopedic
surgeon, noted that appellant presented and complained of lower back pain and numbness and
weakness in her right lower extremity. He indicated that, upon physical examination, she exhibited
tenderness to palpation and limited range of motion of the lumbar spine. Dr. Yusufji diagnosed
several back conditions, including disc displacement, lumbar radiculitis, and lumbosacral
spondylosis.8 He indicated that appellant was restricted from driving for more than 30 minutes
and advised that she could sit for up to 2 hours at a time with 10- to 15-minute breaks between
sitting periods, during which she could stand and move about. Dr. Yusufji recommended that she
undergo electromyogram (EMG) and nerve conduction velocity (NCV) testing for her right lower
extremity.

7

The offered position was located in Stone Mountain, GA, and the record contains the result of an internet search
showing that the work location was approximately 36 miles from appellant’s residence.
8

Dr. Yusufji indicated that a computerized tomography (CT) scan with myelogram from an unspecified date
showed some residual involvement at L4-5 on the right and he noted “I feel [that appellant] has involvement at L5-S1
level on the right now with most likely an extruded disc.” The record contains a report of July 23, 2013 CT
scan/myelogram testing which shows large anterior extradural defects at L2-3 through L5-S1 with an acquired spinal
stenosis at L4-5 secondary to additional facet joint hypertrophy and ligamentous hypertrophy bilaterally.

4

In a return to work notice dated April 21, 2015, Dr. Yusufji noted that appellant could work
with restrictions including a maximum of 30 minutes driving at one time and 2 hours of sitting at
a time until her next appointment on May 7, 2015.
In an April 22, 2015 letter, received by OWCP on May 7, 2015, appellant indicated that
she was refusing the position of sales solution team member offered on April 17, 2015 because the
position violated the driving restrictions of Dr. Yusufji. She noted that her residence was
approximately a 50-minute drive from the site of the offered position.
In an April 30, 2015 letter, OWCP advised appellant of its determination that the position
of sales solution team member offered by the employing establishment was suitable. It discussed
the medical evidence of record noting that it showed that she could work as a sales solution team
member. OWCP addressed appellant’s concerns about driving and sitting and indicated that she
could take a break while driving to and from work, that she could take public transportation, and
that the offered job allowed her to alternate between sitting and standing as necessary. It informed
appellant that her entitlement to wage-loss and schedule award compensation would be terminated
if she did not accept the position or provide good cause for not doing so within 30 days of the date
of the letter.
In late-April 2015, OWCP referred appellant for a second opinion examination to
Dr. Alexander N. Doman, a Board-certified orthopedic surgeon, to further evaluate her capacity to
work. It provided him with a current SOAF.9
Appellant submitted a May 7, 2015 narrative report of Dr. Yusufji which contained
findings similar to those contained in his April 21, 2015 narrative report and a July 22, 2013 EMG
and NCV testing report showing findings suggestive of an abnormality in the right S1 nerve root
distribution, but no dysfunction involving the deep peroneal/tibial nerves and no
polyneuropathy/myopathy. In a May 16, 2015 letter, an employing establishment official
indicated that she had been accepted for Office of Personnel Management (OPM) disability
retirement effective May 8, 2015. Other documents show that appellant elected to receive OPM
benefits beginning August 31, 2015.
By letter dated May 14, 2015, appellant indicated that she was refusing the position of sales
solution team member offered on April 17, 2015 due to an attached May 14, 2015 note of
Dr. Robert Friedman, an attending Board-certified neurosurgeon. In the attached note,
Dr. Friedman indicated that she was seen on May 14, 2105 and should not “work at all” until her
follow-up appointment on June 30, 2015.

9

The SOAF provided to Dr. Doman listed all of appellant’s accepted conditions and approved surgeries. In other
referral documents provided to him, OWCP advised that the work location of the position of sales solution team
member offered to her was approximately 36 miles from her residence. It further advised that the position of sales
solution team member would allow appellant to alternate between sitting and standing positions throughout the day.

5

In a report dated July 10, 2015, Dr. Doman discussed appellant’s factual and medical
history.10 He detailed the prior findings on physical examination/diagnostic and the prior surgical
procedures. Dr. Doman indicated that x-rays of the right knee showed well-fixed total knee
components without evidence of loosening and that x-rays of the lumbar spine showed solid
lumbar fusion with pedicle screw fixation at L3 through L5. He detailed the findings of the
physical examination he conducted on July 8, 2015, noting that appellant had good range of motion
of the right knee (from 0 to 110 degrees), and did not have right knee instability or signs of
muscular atrophy. With respect to the physical examination of her back and lower extremities,
Dr. Doman reported that the lumbar spine showed a well-healed surgical scar, straight leg raise
testing was negative, deep tendon reflexes were normal, and there were no signs of muscular
atrophy. He indicated that appellant could not perform her regular work as a city carrier due to
ongoing back pain following her lumbar spine surgery. However, Dr. Doman found that she could
perform full-time work in a sedentary-type job per the work restrictions contained in an attached
work capacity evaluation form (Form OWCP-5c). He noted that he had reviewed the work
requirements of the position of sales solution team member offered by the employing
establishment and indicated that appellant could perform the position. Dr. Doman noted that she
would not have difficulty in driving the 36 miles to and from work, even if she had to drive more
than one hour at a time. In an attached Form OWCP-5c dated July 8, 2015, he indicated that
appellant could walk or stand for two hours at a time and that she could engage in lifting for up to
three hours.
The vocational rehabilitation counselor assigned to appellant closed her vocational
rehabilitation file effective September 9, 2015. The counselor had determined that the position of
sales solution team member was medically and vocationally suitable for appellant.
In a September 16, 2015 letter, OWCP advised appellant that her reasons for not accepting
the position of sales solution team member offered by the employing establishment were
unjustified.11 It advised her that her entitlement to wage-loss and schedule award compensation
would be terminated if she did not accept the position within 15 days of the date of the letter.
Appellant did not accept the offered position within the allotted period.
By decision dated October 2, 2015, OWCP terminated appellant’s entitlement to wage-loss
and schedule award compensation effective October 2, 2015, because she refused an offer of
suitable work. It found that the evidence of record showed that she was medically and vocationally
capable of performing the position of sales solution team member and that she had not shown good
cause for refusing the position. OWCP found that the weight of the medical opinion evidence
regarding appellant’s ability to work as a sales solution team member rested with the wellrationalized opinion of Dr. Doman, OWCP’s referral physician, and determined that she did not
10

Dr. Doman indicated that he had reviewed surveillance video from October and November 2014 which was
obtained by the Office of Inspector General (OIG) of the employing establishment. He noted that the surveillance
video showed appellant’s ability to drive and walk without difficulty. The record contains OIG reports detailing the
contents of the surveillance video from October and November 2014. Appellant was observed engaging in such
activities as driving, walking, and briefly participating in bowling.
11
On September 14, 2015 an employing establishment official advised OWCP that the position of sales solution
team member offered to appellant on April 17, 2015 remained available.

6

submit rationalized medical evidence showing that she could not perform the position. It advised
that her retirement was not a valid reason for refusing the position.
Appellant filed a schedule award claim and, on November 24, 2015, OWCP granted her a
schedule award for 21 percent permanent impairment of her right lower extremity. The award was
scheduled to run for 60.48 weeks. However, OWCP only paid appellant from August 31 through
October 1, 2015, the day before the termination of her entitlement to wage-loss and schedule award
compensation, effective October 2, 2015.
Appellant, through counsel, requested a telephone hearing with a representative of
OWCP’s Branch of Hearings and Review. She submitted a December 16, 2015 report from
Dr. Traub who indicated that he obtained x-rays of the right knee which showed no loosening and
good alignment after right total knee arthroplasty.
During the hearing held on June 14, 2016, counsel argued that the position of sales solution
team member was not suitable because it required sitting and driving beyond appellant’s medical
restrictions.
Appellant submitted a May 7, 2015 note from Dr. Yusufji who indicated that she could
work with a restriction of not driving for any period longer than 20 minutes until further notice.
By decision dated August 25, 2016, OWCP’s hearing representative affirmed OWCP’s
October 2, 2015 decision terminating appellant’s entitlement to wage-loss and schedule award
compensation effective October 2, 2015 for refusing suitable work. She found that appellant was
medically and vocationally capable of performing the position of sales solution team member
offered by the employing establishment. The hearing representative determined that the weight of
the medical opinion evidence regarding appellant’s ability to work as a sales solution team member
continued to rest with the opinion of Dr. Doman. She noted that the reports of appellant’s attending
physicians were not sufficiently well rationalized to show that she could not work as a sales
solution team member.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s compensation benefits.12 Section 8106(c)(2) of
FECA provides that a partially disabled employee who refuses or neglects to work after suitable
work is offered to, procured by, or secured for the employee is not entitled to compensation.13 To
justify termination of compensation, OWCP must show that the work offered was suitable, that
the employee was informed of the consequences of refusal to accept such employment, and that
she was allowed a reasonable period to accept or reject the position or submit evidence to provide
reasons why the position is not suitable.14 Section 8106(c) will be narrowly construed as it serves
12

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

13

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

14

See Ronald M. Jones, 52 ECAB 190 (2000).

7

as a penalty provision, which may bar an employee’s entitlement to compensation based on a
refusal to accept a suitable offer of employment.15
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured, has the burden of proof
to showing that such refusal or failure to work was reasonable or justified.16 Pursuant to section
10.516, the employee shall be provided with the opportunity to make such a showing before a
determination is made with respect to termination of entitlement to compensation.17
Before compensation can be terminated, however, OWCP has the burden of proof to
demonstrate that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, and establishing that a position has been offered within the employee’s
work restrictions and setting forth the specific job requirements of the position.18 The
determination of whether an employee is physically capable of performing a modified assignment
is a medical question that must be resolved by medical evidence.19 OWCP procedures provide
that acceptable reasons for refusing an offered position include withdrawal of the offer or medical
evidence of inability to do the work or travel to the job.20
In a suitable work determination, OWCP must consider preexisting and subsequently
acquired medical conditions in evaluating an employee’s work capacity.21
ANALYSIS
The Board finds that OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation effective October 2, 2015 pursuant to 5 U.S.C. § 8106(c)(2), for
refusing an offer of suitable work.
Appellant sustained a fall at work on February 4, 2011 and OWCP accepted that she
sustained contusions of both knees and lower legs, lateral meniscus tear of the right knee,
aggravation of right knee osteoarthritis, right knee sprain, and loose body of the right knee. OWCP
also authorized right knee surgery including a March 26, 2013 right total knee arthroplasty.22 In
April 2015, the employing establishment offered appellant a full-time modified position as a sales
15

Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson, 46 ECAB 1002 (1995).

16

20 C.F.R. § 10.517(a).

17

Id. at § 10.516.

18

See Linda Hilton, 52 ECAB 476 (2001).

19

Gayle Harris, 52 ECAB 319 (2001).

20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5a
(June 2013); E.B., Docket No. 13-0319 (issued May 14, 2013).
21

See G.R., Docket No. 16-0455 (issued December 13, 2016); Richard P. Cortes, 56 ECAB 200 (2004).

22
Under claims other than the present claim, OWCP accepted a left shoulder strain in 2002 and a herniated disc at
L3-4 in 2013. Appellant underwent OWCP-approved spinal fusion surgery at L3-4 and L4-5 on November 7, 2013.

8

solution team member. Appellant refused the position and OWCP terminated her entitlement to
wage-loss and schedule award compensation effective October 2, 2015.
The Board finds that the evidence of record establishes that appellant was capable of
performing the position of sales solution team member offered by the employing establishment
and determined to be suitable by OWCP in April 2015. The position involved contacting
customers by telephone, engaging in light data inputting, and generally answering the telephone.
The physical requirements of the position included sitting in an office chair with a supportive back
and occasionally standing (intermittently for eight hours), simple grasping and pushing/pulling a
computer mouse (intermittently for four to eight hours), fine manipulation of a keyboard and lifting
up to two pounds (intermittently for four to eight hours), and speaking on the telephone
(intermittently for six to eight hours). The position allowed alternating between sitting and
standing as necessary. The evidence of record does not reveal that the position of sales solution
team member was temporary in nature.23 OWCP properly relied on the opinion of appellant’s
vocational rehabilitation counselor in determining that appellant was vocationally capable of
performing the position of sales solution team member.24
The Board finds that, with respect to appellant’s physical ability to work, OWCP properly
relied on the opinion Dr. Doman, OWCP’s referral physician, when it made its determination that
the modified position of sales solution team member offered by the employing establishment was
suitable. The weight of the medical evidence regarding her ability to work is represented by the
thorough, well-rationalized opinion of Dr. Doman. Dr. Doman’s July 8, 2015 report shows that
appellant is capable of working in the position of sales solution team member.
In his report dated July 10, 2015, Dr. Doman detailed the findings of the physical
examination he conducted on July 8, 2015, noting that appellant had good range of motion of the
right knee and did not have right knee instability or signs of muscular atrophy. With respect to the
physical examination of appellant’s back and lower extremities, he reported that the lumbar spine
showed a well-healed surgical scar, straight leg raise testing was negative, deep tendon reflexes
were normal, and there were no signs of muscular atrophy. Dr. Doman indicated that appellant
could not perform her regular work as a city carrier due to ongoing back pain following her lumbar
spine surgery. He further indicated, however, that she could perform full-time work in a sedentarytype job per the work restrictions contained in an attached work capacity evaluation form.
Dr. Doman noted that he had reviewed the work requirements of the position of sales solution team
member offered by the employing establishment and indicated that appellant could perform the
position. He also indicated that he had reviewed the surveillance materials from the OIG which
evinced her driving and walking without difficulty. Dr. Doman noted that appellant would not
have difficulty in driving the 36 miles to and from work, even if she had to drive more than one
hour at a time. In an attached work capacity evaluation form dated July 8, 2015, he indicated that

23

If the employing establishment offers a claimant a temporary light-duty assignment and the claimant held a
permanent job at the time of injury, the penalty language of section 8106(c) cannot be applied. See supra note 20 at
Chapter 2.814.4c(5), 9 (June 2013).
24

See id., at Chapter 2.814.4 (June 2013).

9

she could walk or stand for two hours at a time and that she could engage in lifting for up to three
hours.
The Board has carefully reviewed the opinion of Dr. Doman and notes that it has reliability,
probative value, and convincing quality with respect to its conclusions regarding the relevant issue
of the present case. Dr. Doman provided a thorough factual and medical history and accurately
summarized the relevant medical evidence.25 He provided medical rationale for his opinion by
explaining that, although appellant’s medical condition (particularly her back condition) prevented
her from performing her regular work as a city carrier, the objective findings of record showed
that she could perform a sedentary position such as the position of sales solution team member
offered by the employing establishment.26 The Board notes that Dr. Doman fully considered the
effects of her preexisting and subsequently-acquired medical conditions in evaluating her work
capacity.27
The Board finds that, therefore, OWCP has established that the position of sales solution
team member offered by the employing establishment is suitable. As noted above, once OWCP
has established that a particular position is suitable, an employee who refuses or neglects to work
after suitable work has been offered has the burden of proof to show that such refusal to work was
justified.28
The Board has carefully reviewed the evidence and argument submitted by appellant in
support of her refusal of the position of sales solution team member and notes that it is insufficient
to justify her refusal of the position.
In an April 21, 2015 narrative report, Dr. Yusufji indicated that appellant was restricted
from driving for more than 30 minutes and advised that she could sit for up to 2 hours at a time
with 10- to 15-minute breaks between sitting periods, during which she could stand and move
about. In a return to work notice dated April 21, 2015, he indicated that she was restricted to a
maximum of 30 minutes driving at one time and 2 hours of sitting at a time until her next
appointment on May 7, 2015. In a May 7, 2015 note, Dr. Yusufji indicated that appellant could
work with a restriction of not driving for any period longer than 20 minutes until further notice.
The Board notes that the submission of this evidence does not show that appellant was
unable to work as a sales solution team member because Dr. Yusufji’s various opinions about her
ability to drive are of limited probative value due to their lack of medical rationale. Dr. Yusufji
did not provide any explanation of why he recommended such restrictions on the amount of time
she could spend driving. He did not explain how specific findings on physical examination or
25

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

26

The Board notes that, in addition to the fact that Dr. Doman expressly indicated that appellant could work as a
sales solution team member, the specific work restrictions recommended by him would allow her to work in that
position.
27

See supra note 21. As noted, OWCP accepted that appellant sustained a left shoulder strain in 2002. The Board
notes that there is no indication in the record that she had problems with her left shoulder around the time the position
of sales solution team member was offered in April 2015 or at any point thereafter.
28

See supra note 16.

10

diagnostic testing supported his opinion. The Board has held that a medical report is of limited
probative value on a given medical issue if it contains a medical opinion which is unsupported by
medical rationale.29 In addition, the Board notes that, with respect to Dr. Yusufji’s opinion that
appellant could not sit for more than two hours at a time, it should be noted that the position of sales
solution team member allowed her to alternate between sitting and standing as necessary.30
In a May 14, 2015 note, Dr. Friedman noted that appellant should not “work at all” until
her follow-up appointment on June 30, 2015. However, this note is of limited probative value on
the relevant issue of the present case because he did not provide any medical rationale for his
conclusion that she could not perform any work. As noted above, the Board has held that an
opinion lacking adequate medical rationale is of limited probative value.31
The Board finds that OWCP complied with its procedural requirements prior to terminating
appellant’s compensation, including providing her with an opportunity to accept the position of
sales solution team member offered by the employing establishment after informing her that her
reasons for initially refusing the position were not valid.32
For these reasons, OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation, effective October 2, 2015, because she refused an offer of suitable
work.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation, effective October 2, 2015, pursuant to 5 U.S.C. § 8106(c)(2), for
refusing an offer of suitable work.

29

C.M., Docket No. 14-0088 (issued April 18, 2014).

30

Moreover, Dr. Yusufji did not provide any medical rationale in support of his opinion that appellant needed 10to 15-minute breaks between sitting periods of two hours.
31

See id. It is noted that appellant retired from the employing establishment in May 2015. However, OWCP
procedures and Board case law provide that retirement is not a valid reason for refusing an offer of suitable work. See
supra note 20 at Chapter 2.814.5c(4) (June 2013); Stephen R. Lubin, 43 ECAB 564 (1992).
32

See generally Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

11

ORDER
IT IS HEREBY ORDERED THAT the August 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 3, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

